Name: Commission Regulation (EC) No 511/94 of 7 March 1994 amending Regulation (EEC) No 1961/93 increasing to 1 600 000 tonnes the quantity of maize held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 64/218 . 3 . 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 511/94 of 7 March 1994 amending Regulation (EEC) No 1961/93 increasing to 1 600 000 tonnes the quantity of maize held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as amended by Regulation (EC) No 120/94 (4), Whereas Commission Regulation (EEC) No 1961 /93 0, as last amended by Regulation (EC) No 1 16/94 (6), opened a standing invitation to tender for the export of 1 100 000 tonnes of maize held by the French intervention agency to be exported to all countries of zones I, II (a) (b) (c), III (a) (b), V, VI, VIII and to Cuba ; whereas, in a communica ­ tion of 3 March 1994, France informed the Commission of the intention of its intervention agency to increase by 500 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of maize held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 600 000 tonnes ; whereas the last partial invitation to tender should be posponed ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1961 /93 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1961 /93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 600 000 tonnes of maize to be exported to all countries of zones I, II (a) (b) (c), III (a) (b), V, VI, VIII and to Cuba. 2. The regions in which the 1 600 000 tonnes of maize are stored are stated in Annex I to this Regula ­ tion.' Article 2 In Article 4 (3) of Regulation (EEC) No 1961 /93, '24 March 1994' is replaced by '26 May 1994'. Article 3 Annex I to Regulation (EEC) No 1961 /93 is replaced by the Annex hereto. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 196, 5. 8 . 1993, p . 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76 . (4) OJ No L 21 , 26. 1 . 1994, p . 1 . 0 OJ No L 177, 21 . 7. 1993, p. 15 . (6) OJ No L 20, 25. 1 . 1994, p . 7. No L 64/22 Official Journal of the European Communities 8 . 3 . 94 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 35 000 Bordeaux 250 000 Clermont 26 000 ChÃ ¢lons-sur-Marne 40 000 Dijon 75 000 Lille 20 000 Lyon 193 000 Marseille 1 5 000 Montpellier 10 000 Nancy 48 000 Nantes 1 1 5 000 Orleans 320 000 Paris 75 000 Poitiers 185 000 Rennes 5 000 Rouen 3 000 Toulouse 160 000 Gand (Belgium) 25 000'